              Case 1:20-cv-00527-SAB Document 10 Filed 06/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   YVONNE JOANNE HERNANDEZ,                            Case No. 1:20-cv-00527-SAB

12                  Plaintiff,                           ORDER ADVISING PARTIES OF STAY OF
                                                         ACTION PURSUANT TO GENERAL
13           v.                                          ORDER 615

14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          On April 13, 2020, Yvonne Joanne Hernandez (“Plaintiff”) filed this action seeking

18 judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

19 denying an application for disability benefits pursuant to the Social Security Act.
20          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

21 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

22 Appellate Hearings Operations and may resume preparation of a certified copy of the

23 administrative record.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
              Case 1:20-cv-00527-SAB Document 10 Filed 06/05/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      June 5, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
